DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 43-62 are pending and currently under consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 47 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. In the instant case, the claims are inclusive of a genus of capture reagents that bind recited biomarkers wherein the capture reagents are “a single or double stranded oligonucleotide” and a genus of capture reagents that bind recited biomarkers wherein the capture reagents are “an amino acid”.  The specification does not disclose, and the art does not teach, the genera as broadly encompassed in the claims.  
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or by describing structural features common to that genus that “constitute a substantial portion of the genus.”  See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997): “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNA, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.”
The inventions at issue in Lilly were DNA constructs per se, the holdings of that case is also applicable to claims such as those at issue here. Further, disclosure that does not adequately describe a product itself logically cannot adequately describe a method of using that product.  See Ariad, 598 F.3d at 1354-55 (“Regardless whether the asserted claims recite a compound, Ariad still must describe some way of performing the claimed methods... the specification must demonstrate that Ariad possessed the claimed methods by sufficiently disclosing molecules capable of reducing NF-kB activity so as to ‘satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed.’”) (internal citation omitted); see also Univ. of Rochester v. G.D. Searle& Co., Inc., 358 F.3d916,918 (Fed.Cir.2004) (applying the same analysis to assess written description for claims to a “method for selectively inhibiting” a particular enzyme by administering a functionally defined compound, i.e., a “non-steroidal compound that selectively inhibits activity” of the gene product for that enzyme).
The instant specification fails to provide sufficient descriptive information, such as definitive structural features that are common to the genera.  That is, the specification provides neither a representative number of oligonucleotides or amino acids that encompass the genera nor does it provide a description of structural features that are common to the genera so that one of skill in the art can ‘visualize or recognize’ the members of the genera.  “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species. 
	The functional requirements of the recited oligonucleotides and amino acids is the sort of wish list of properties which fails to satisfy the written description requirement because oligonucleotides and amino acids with those properties have not been adequately described. 	The “claims merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim’s functional boundaries— leaving it to the pharmaceutical industry to complete an unfinished invention.”Ariad Pharmaceuticals, Inc. v. EliLilly and Co.,598 F.3d 1336, 1353 (Fed. Cir. 2010).
Since the disclosure fails to describe common attributes or characteristics that adequately identify members of the genera, and because the genera are highly variant, the disclosure is insufficient to describe the genera.  Thus, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genera as broadly claimed. 
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, even though Applicant may propose methods of screening for possible members of the genera, the skilled artisan cannot envision the detailed chemical structure of the encompassed genera, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolation.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. See Ariad, 94 USPQ2d at 1161; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 43-62 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Zhang et al (US 2007/0172902 A1; 7/26/07).
The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
Zhang et al teaches kits for measuring ovarian cancer biomarkers ([0011], in particular). Zhang et al further teaches the kits comprising a solid support (such as a chip or resin) containing capture reagents attached thereto, wherein each capture reagent binds to an ovarian cancer biomarker ([0147], in particular). Zhang et al further teaches said kits wherein the ovarian cancer biomarkers include those recited by the instant claims ([0017], in particular). Zhang et al further teaches said kits further comprising instructions and washing instructions of the instant claims ([0148]-[0149], in particular). Zhang et al further teaches said capture reagents can be antibodies and kits wherein the solid support comprising reagent is a SELDI probe ([0060] and claim 21, in particular).  Zhang et al further teaches said kits further comprising an MS probe to which a capture reagent is attached and kits wherein the capture reagent comprises IMAC that is a copper adsorbent ([0021] and [0034], in particular). Zhang et al further teaches said kits further comprising containers comprising the ovarian cancer biomarkers to be used as standards for calibration ([0150], in particular). Zhang et al further teaches said capture reagents can be chromatographic adsorbent ([0071]-[0072], in particular).

	
	Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 43-46, 49, 53, 56, 58, 59, and 62 are rejected under 35 U.S.C. 103(a) as being unpatentable over Trope et al (American Journal of Obstetrics and Gynecology, 1980, 137(6): 743-744) in view of Tosner et al (Neoplasma, 1988, 35(4): 403-411), Gadomska et al (Eur J Obstet Gynecol Reprod Biol, 2005, 120(1): 87-90), Wilding et al (Cancer Letters, 1994, 77: 145-153), Crombach et al (Cancer Detect Prev, 1985, 8(1-2): 135-139), Etzioni et al (Nature Reviews, April 2003, 3: pages 1-10), Mercer (Immunol Ser, 1990, 53:39-54), and Hampel et al (Journal of the American Society of Nephrology, 2001, 12(5): 1026-1035).
Trope et al teaches an immunoassay method of managing subject treatment comprising obtaining a serum sample and measuring 2-microglobin in serum from a subject and correlating the measurement with early stage ovarian cancer status, late stage ovarian cancer status, and various stages of ovarian cancer as a measure of progression (page 744 and Figure 1, in particular). Trope et al further teaches, in addition to being elevated in ovarian cancer, 2-microglobin is also elevated in cervical cancer (Figure 1, in particular). The immunoassay method of Trope et al captures the 2-microglobin from the serum on antibodies and measures the captured 2-microglobin (Figure 1 and citation of Plesner and colleagues on page 744, in particular). Trope et al further teaches said method wherein correlating is performed by a software classification algorithm comprising Wilkcoxon rank sum test (pare 744, in particular).
Trope et al does not specifically teach a kit comprising capture reagents for detecting a recited biomarker other than 2-microglobin.  However, these deficiencies are made up in the teachings of Tosner et al, Gadomska et al, Wilding et al, Crombach et al, Etzioni et al, Mercer, and Hampel et al.
Tosner et al teaches a decrease in transferrin and transthyretin (referred to as “prealbumin” by Tosner et al) in serum of patients with ovarian cancer as compared to corresponding normal controls (see Abstract, in particular). The decrease between transthyretin and ovarian cancer patients and normal controls is taught by Tosner et al to be highly significant, with a p-value of <0.001 (Figure 1, in particular). While the decrease between transferrin in ovarian cancer patients and normal controls is described by Tosner et al as not significant, Tosner et al teaches the difference between levels of transferrin between ovarian cancer patients and cervical cancer patients is highly significant with a p-value of <0.03 (Figure 2, in particular). Radial immunodiffusion of Tosner et al (Abstract) “captures” transthyretin from serum on antibodies and measures the captured transthyretin.
Gadomska et al teaches ApoA1 levels are decreased in serum of patients with ovarian cancer as compared to corresponding normal controls (see Table 1, in particular). Wilding et al also teaches ApoA1 levels in serum of patients are indicative of ovarian cancer with 77.8% sensitivity and 82.3% specificity (see Table 5, in particular). The immunoturbidimetric method of Gadomska et al (page 88, in particular) captures ApoA1 from serum on antibodies and measures the captured ApoA1.
Crombach et al teaches an increase in CA 125 in serum of patients with ovarian cancer as compared to corresponding normal controls (see Abstract, in particular). The radioimmunological method of Crombach et al (Abstract) “captures” CA 125 from serum on antibodies and measures the captured CA 125.
Etzioni et al teaches motivation for early detection of tumor markers in order to detect tumors before they spread and become incurable (page 1 and Table 1, in particular). Etzioni et al further teaches that the power of combining multiple tumor markers for diagnosis to improve specificity and sensitivity has been known in the art (Box 2, in particular). Mercer teaches that the use of multiple markers to create a panel of tumor markers for diagnosis in order to improve sensitivity and specificity is known (page 39, in particular). Mercer teaches the use of multiple markers, including CA125 of ovarian cancer, for cancer diagnosis is known and provides significant gains in sensitivity for diagnosis (page 47, in particular). Further, Mercer et al demonstrated a net gain in sensitivity with all 9 ovarian cancer panels taught by Mercer et al to involve CA125 (see Table 5 of Mercer et al, in particular). Therefore, methods using multiple markers gain the advantages of early diagnosis, increased sensitivity and increased specificity of diagnosis. 
Hampel et al teaches methods of detecting biomarkers by SELDI ProteinChip array-time of flight mass spectrometry, which comprises detecting the biomarkers using a solid support comprising hydrophobically-coated SELDI spots (“probes”/ “capture reagents”) that bind the biomarkers attached thereto and a wash solution that selectively allows retention of bound biomarkers as compared to other biomarkers after washing (page 1027, in particular). Hampel further teaches advantages of SELDI ProteinChip technology include “rapid reproducibility” (page 1026, in particular). 
One of ordinary skill in the art at the time the invention was made would have been motivated with an expectation of success to perform a combined method to detect ovarian cancer wherein the combined method obtains a serum sample from a subject suspected of having ovarian cancer and captures and measures ApoA1, CA125, and transthyretin biomarkers alongside 2-microglobin biomarker from the sample using a biospecific adsorbent surface of a SELDI probe and wash solution and  laser desorption-ionization mass spectrometry of Hampel et al and correlates the measurements of said biomarkers with ovarian cancer status because 2-microglobin, ApoA1, CA125, and transthyretin have all been shown to be serum biomarkers for ovarian cancer and results using ApoA1, CA125, and transthyretin would confirm results with 2-microglobin of Trope et al and methods using multiple markers gain the advantages of early diagnosis and increased sensitivity of diagnosis, and Hampel teaches advantages of SELDI ProteinChip technology for detecting biomarkers includes “rapid reproducibility”. Further, one would have been motivated to use the combination of markers because such a combination is merely a "predictable use of prior art elements according to their established functions." KSR, 550 U.S. at 417. Further, one of skill in the art would be motivated with an expectation of success to perform the combined method wherein transferrin is further alongside the other biomarkers of the combined method because transferrin levels would beneficially provide additional clarification as to whether a decrease in transthyretin (taught by Trope et al to be indicative of both ovarian cancer and cervical cancer) is indicative of ovarian cancer or cervical cancer because Tosner et al teaches a difference in levels of transferrin between ovarian cancer patients and cervical cancer patients is highly significant with a p-value of <0.03 (Figure 2, in particular).
	Further, one of skill would be motivated with an expectation of success to generate a “kit” comprising instructions to perform the combined method and all reagents to perform the combined method along with instructions to perform the combined method because instructions provide the benefit of guidance and generating a “kit” for a given method provides two services: 1) a variety of different reagents have been assembled and pre-mixed specifically for a defined set of experiments.  Thus, one need not purchase gram quantities of numerous different reagents when each of which may be needed in only microgram amounts, when beginning a series of experiments.  When one considers all of the unused chemicals that typically accumulate in weighing rooms, desiccators, and freezers, one quickly realizes that it is actually far more expensive for a small number of users to prepare most buffer solutions from the basic reagents.  In actuality, a kit format saves money and resources for everyone by dramatically reducing waste. 2) The other service provided in a kit is quality control. Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to combine the reagents of the combined method (along with guiding instructions to perform the combined method) into a kit format since a kit provides a quality control, saves money, and saves resources. Further, instructions of said kit are not distinct from recited instructions.
	

	Claim Rejections - 35 USC § 103
Claims 43-46, 49-53, 56-59, and 62 are rejected under 35 U.S.C. 103(a) as being unpatentable over Trope et al (American Journal of Obstetrics and Gynecology, 1980, 137(6): 743-744) in view of Tosner et al (Neoplasma, 1988, 35(4): 403-411), Gadomska et al (Eur J Obstet Gynecol Reprod Biol, 2005, 120(1): 87-90), Wilding et al (Cancer Letters, 1994, 77: 145-153), Crombach et al (Cancer Detect Prev, 1985, 8(1-2): 135-139), Etzioni et al (Nature Reviews, April 2003, 3: pages 1-10), Mercer (Immunol Ser, 1990, 53:39-54), Hampel et al (Journal of the American Society of Nephrology, 2001, 12(5): 1026-1035), and Chan et al (US 2005/0059013 A1; 3/17/05).
Trope et al teaches an immunoassay method of managing subject treatment comprising obtaining a serum sample and measuring 2-microglobin in serum from a subject and correlating the measurement with early stage ovarian cancer status, late stage ovarian cancer status, and various stages of ovarian cancer as a measure of progression (page 744 and Figure 1, in particular). Trope et al further teaches, in addition to being elevated in ovarian cancer, 2-microglobin is also elevated in cervical cancer (Figure 1, in particular). The immunoassay method of Trope et al captures the 2-microglobin from the serum on antibodies and measures the captured 2-microglobin (Figure 1 and citation of Plesner and colleagues on page 744, in particular). Trope et al further teaches said method wherein correlating is performed by a software classification algorithm comprising Wilkcoxon rank sum test (pare 744, in particular).
Trope et al does not specifically teach a kit comprising capture reagents for detecting a recited biomarker other than 2-microglobin.  However, these deficiencies are made up in the teachings of Tosner et al, Gadomska et al, Wilding et al, Crombach et al, Etzioni et al, Mercer, Hampel et al, and Chan et al.
Tosner et al teaches a decrease in transferrin and transthyretin (referred to as “prealbumin” by Tosner et al) in serum of patients with ovarian cancer as compared to corresponding normal controls (see Abstract, in particular). The decrease between transthyretin and ovarian cancer patients and normal controls is taught by Tosner et al to be highly significant, with a p-value of <0.001 (Figure 1, in particular). While the decrease between transferrin in ovarian cancer patients and normal controls is described by Tosner et al as not significant, Tosner et al teaches the difference between levels of transferrin between ovarian cancer patients and cervical cancer patients is highly significant with a p-value of <0.03 (Figure 2, in particular). Radial immunodiffusion of Tosner et al (Abstract) “captures” transthyretin from serum on antibodies and measures the captured transthyretin.
Gadomska et al teaches ApoA1 levels are decreased in serum of patients with ovarian cancer as compared to corresponding normal controls (see Table 1, in particular). Wilding et al also teaches ApoA1 levels in serum of patients are indicative of ovarian cancer with 77.8% sensitivity and 82.3% specificity (see Table 5, in particular). The immunoturbidimetric method of Gadomska et al (page 88, in particular) captures ApoA1 from serum on antibodies and measures the captured ApoA1.
Crombach et al teaches an increase in CA 125 in serum of patients with ovarian cancer as compared to corresponding normal controls (see Abstract, in particular). The radioimmunological method of Crombach et al (Abstract) “captures” CA 125 from serum on antibodies and measures the captured CA 125.
Etzioni et al teaches motivation for early detection of tumor markers in order to detect tumors before they spread and become incurable (page 1 and Table 1, in particular). Etzioni et al further teaches that the power of combining multiple tumor markers for diagnosis to improve specificity and sensitivity has been known in the art (Box 2, in particular). Mercer teaches that the use of multiple markers to create a panel of tumor markers for diagnosis in order to improve sensitivity and specificity is known (page 39, in particular). Mercer teaches the use of multiple markers, including CA125 of ovarian cancer, for cancer diagnosis is known and provides significant gains in sensitivity for diagnosis (page 47, in particular). Further, Mercer et al demonstrated a net gain in sensitivity with all 9 ovarian cancer panels taught by Mercer et al to involve CA125 (see Table 5 of Mercer et al, in particular). Therefore, methods using multiple markers gain the advantages of early diagnosis, increased sensitivity and increased specificity of diagnosis. 
Hampel et al teaches methods of detecting biomarkers by SELDI ProteinChip array-time of flight mass spectrometry, which comprises detecting the biomarkers using a solid support comprising hydrophobically-coated SELDI spots (“probes”/ “capture reagents”) that bind the biomarkers attached thereto and a wash solution that selectively allows retention of bound biomarkers as compared to other biomarkers after washing (page 1027, in particular). Hampel further teaches advantages of SELDI ProteinChip technology include “rapid reproducibility” (page 1026, in particular). 
Chan et al teaches a method for measuring biomarkers of ovarian cancer with a SELDI probe (“solid support”; a “MS probe” to which a capture reagent is attached) comprising capture reagents that bind the biomarkers wherein the SELDI probe comprises an IMAC copper surface (see [0010], [0013], and [0061], in particular). Chan et al further teaches a method for measuring biomarkers of ovarian cancer with an adsorbent surface (“solid support”) comprising a chromatographic adsorbent (“capture reagent” that binds biomarkers) (see [0064], in particular)
One of ordinary skill in the art at the time the invention was made would have been motivated with an expectation of success to perform a combined method to detect ovarian cancer wherein the combined method obtains a serum sample from a subject suspected of having ovarian cancer and captures and measures ApoA1, CA125, and transthyretin biomarkers alongside 2-microglobin biomarker from the sample by (i) using a biospecific adsorbent surface of a SELDI probe and wash solution and  laser desorption-ionization mass spectrometry of Hampel et al, (ii) the SELDI probe (“solid support”; a “MS probe” to which a capture reagent is attached) comprising capture reagents that bind the biomarkers wherein the SELDI probe comprises an IMAC copper surface of Chan et al, or (iii) the adsorbent surface (“solid support”) comprising a chromatographic adsorbent (“capture reagent” that binds biomarkers) of Chan et al and correlates the measurements of said biomarkers with ovarian cancer status because 2-microglobin, ApoA1, CA125, and transthyretin have all been shown to be serum biomarkers for ovarian cancer and results using ApoA1, CA125, and transthyretin would confirm results with 2-microglobin of Trope et al and methods using multiple markers gain the advantages of early diagnosis and increased sensitivity of diagnosis, Hampel teaches advantages of SELDI ProteinChip technology for detecting biomarkers includes “rapid reproducibility” and the methods of Chan et al are routine and conventional methods of measuring biomarkers. Further, one would have been motivated to use the combination of markers because such a combination is merely a "predictable use of prior art elements according to their established functions." KSR, 550 U.S. at 417. Further, one of skill in the art would be motivated with an expectation of success to perform the combined method wherein transferrin is further alongside the other biomarkers of the combined method because transferrin levels would beneficially provide additional clarification as to whether a decrease in transthyretin (taught by Trope et al to be indicative of both ovarian cancer and cervical cancer) is indicative of ovarian cancer or cervical cancer because Tosner et al teaches a difference in levels of transferrin between ovarian cancer patients and cervical cancer patients is highly significant with a p-value of <0.03 (Figure 2, in particular).
	Further, one of skill would be motivated with an expectation of success to generate a “kit” comprising instructions to perform the combined method and all reagents to perform the combined method along with instructions to perform the combined method because instructions provide the benefit of guidance and generating a “kit” for a given method provides two services: 1) a variety of different reagents have been assembled and pre-mixed specifically for a defined set of experiments.  Thus, one need not purchase gram quantities of numerous different reagents when each of which may be needed in only microgram amounts, when beginning a series of experiments.  When one considers all of the unused chemicals that typically accumulate in weighing rooms, desiccators, and freezers, one quickly realizes that it is actually far more expensive for a small number of users to prepare most buffer solutions from the basic reagents.  In actuality, a kit format saves money and resources for everyone by dramatically reducing waste. 2) The other service provided in a kit is quality control. Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to combine the reagents of the combined method (along with guiding instructions to perform the combined method) into a kit format since a kit provides a quality control, saves money, and saves resources. Further, instructions of said kit are not distinct from recited instructions.

	
	Claim Rejections - 35 USC § 103
Claims 43-48, 53-56, 58-62 are rejected under 35 U.S.C. 103(a) as being unpatentable over Trope et al (American Journal of Obstetrics and Gynecology, 1980, 137(6): 743-744) in view of Tosner et al (Neoplasma, 1988, 35(4): 403-411), Gadomska et al (Eur J Obstet Gynecol Reprod Biol, 2005, 120(1): 87-90), Wilding et al (Cancer Letters, 1994, 77: 145-153), Crombach et al (Cancer Detect Prev, 1985, 8(1-2): 135-139), Etzioni et al (Nature Reviews, April 2003, 3: pages 1-10), Mercer (Immunol Ser, 1990, 53:39-54), and Knight et al (SHOCK, 2004, 21(1): 26-30).
Trope et al teaches an immunoassay method of managing subject treatment comprising obtaining a serum sample and measuring 2-microglobin in serum from a subject and correlating the measurement with early stage ovarian cancer status, late stage ovarian cancer status, and various stages of ovarian cancer as a measure of progression (page 744 and Figure 1, in particular). Trope et al further teaches, in addition to being elevated in ovarian cancer, 2-microglobin is also elevated in cervical cancer (Figure 1, in particular). The immunoassay method of Trope et al captures the 2-microglobin from the serum on antibodies and measures the captured 2-microglobin (Figure 1 and citation of Plesner and colleagues on page 744, in particular). Trope et al further teaches said method wherein correlating is performed by a software classification algorithm comprising Wilkcoxon rank sum test (pare 744, in particular).
Trope et al does not specifically teach a kit comprising capture reagents for detecting a recited biomarker other than 2-microglobin.  However, these deficiencies are made up in the teachings of Tosner et al, Gadomska et al, Wilding et al, Crombach et al, Etzioni et al, Mercer, and Knight et al.
Tosner et al teaches a decrease in transferrin and transthyretin (referred to as “prealbumin” by Tosner et al) in serum of patients with ovarian cancer as compared to corresponding normal controls (see Abstract, in particular). The decrease between transthyretin and ovarian cancer patients and normal controls is taught by Tosner et al to be highly significant, with a p-value of <0.001 (Figure 1, in particular). While the decrease between transferrin in ovarian cancer patients and normal controls is described by Tosner et al as not significant, Tosner et al teaches the difference between levels of transferrin between ovarian cancer patients and cervical cancer patients is highly significant with a p-value of <0.03 (Figure 2, in particular). Radial immunodiffusion of Tosner et al (Abstract) “captures” transthyretin from serum on antibodies and measures the captured transthyretin.
Gadomska et al teaches ApoA1 levels are decreased in serum of patients with ovarian cancer as compared to corresponding normal controls (see Table 1, in particular). Wilding et al also teaches ApoA1 levels in serum of patients are indicative of ovarian cancer with 77.8% sensitivity and 82.3% specificity (see Table 5, in particular). The immunoturbidimetric method of Gadomska et al (page 88, in particular) captures ApoA1 from serum on antibodies and measures the captured ApoA1.
Crombach et al teaches an increase in CA 125 in serum of patients with ovarian cancer as compared to corresponding normal controls (see Abstract, in particular). The radioimmunological method of Crombach et al (Abstract) “captures” CA 125 from serum on antibodies and measures the captured CA 125.
Etzioni et al teaches motivation for early detection of tumor markers in order to detect tumors before they spread and become incurable (page 1 and Table 1, in particular). Etzioni et al further teaches that the power of combining multiple tumor markers for diagnosis to improve specificity and sensitivity has been known in the art (Box 2, in particular). Mercer teaches that the use of multiple markers to create a panel of tumor markers for diagnosis in order to improve sensitivity and specificity is known (page 39, in particular). Mercer teaches the use of multiple markers, including CA125 of ovarian cancer, for cancer diagnosis is known and provides significant gains in sensitivity for diagnosis (page 47, in particular). Further, Mercer et al demonstrated a net gain in sensitivity with all 9 ovarian cancer panels taught by Mercer et al to involve CA125 (see Table 5 of Mercer et al, in particular). Therefore, methods using multiple markers gain the advantages of early diagnosis, increased sensitivity and increased specificity of diagnosis. 
Knight et al teaches detecting numerous different biomarker proteins are rapidly and sensitively detected by a microarray immunoassay that captures the biomarker proteins on antibodies specific for each different protein attached to a membrane array solid support, a wash solution that selectively allows retention of the bound biomarker to the capture reagent as compared with other biomarkers after washing, and uses wells (“containers”) comprising the biomarker proteins used as standards for calibrating the biomarker proteins (pages 26-27, in particular).
One of ordinary skill in the art at the time the invention was made would have been motivated with an expectation of success to perform a combined method to detect ovarian cancer wherein the combined method obtains a serum sample from a subject suspected of having ovarian cancer and captures and measures ApoA1, CA125, and transthyretin biomarkers alongside 2-microglobin biomarker from the sample using a microarray immunoassay that captures the biomarker proteins on antibodies specific for each different protein attached to a membrane array solid support and uses wells (“containers”) comprising the biomarker proteins as standards for calibrating the biomarker proteins of Knight et al and correlates the measurements of said biomarkers with ovarian cancer status because 2-microglobin, ApoA1, CA125, and transthyretin have all been shown to be serum biomarkers for ovarian cancer and results using ApoA1, CA125, and transthyretin would confirm results with 2-microglobin of Trope et al and methods using multiple markers gain the advantages of early diagnosis and increased sensitivity of diagnosis, and Knight et al teaches numerous different biomarker proteins are rapidly and sensitively detected by a microarray immunoassay that captures the biomarker proteins on antibodies specific for each different protein attached to a membrane array solid support and uses wells (“containers”) comprising the biomarker proteins as standards for calibrating the biomarker proteins. Further, one would have been motivated to use the combination of markers because such a combination is merely a "predictable use of prior art elements according to their established functions." KSR, 550 U.S. at 417. Further, one of skill in the art would be motivated with an expectation of success to perform the combined method wherein transferrin is further alongside the other biomarkers of the combined method because transferrin levels would beneficially provide additional clarification as to whether a decrease in transthyretin (taught by Trope et al to be indicative of both ovarian cancer and cervical cancer) is indicative of ovarian cancer or cervical cancer because Tosner et al teaches a difference in levels of transferrin between ovarian cancer patients and cervical cancer patients is highly significant with a p-value of <0.03 (Figure 2, in particular).
	Further, one of skill would be motivated with an expectation of success to generate a “kit” comprising instructions to perform the combined method and all reagents to perform the combined method along with instructions to perform the combined method because instructions provide the benefit of guidance and generating a “kit” for a given method provides two services: 1) a variety of different reagents have been assembled and pre-mixed specifically for a defined set of experiments.  Thus, one need not purchase gram quantities of numerous different reagents when each of which may be needed in only microgram amounts, when beginning a series of experiments.  When one considers all of the unused chemicals that typically accumulate in weighing rooms, desiccators, and freezers, one quickly realizes that it is actually far more expensive for a small number of users to prepare most buffer solutions from the basic reagents.  In actuality, a kit format saves money and resources for everyone by dramatically reducing waste. 2) The other service provided in a kit is quality control. Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to combine the reagents of the combined method (along with guiding instructions to perform the combined method) into a kit format since a kit provides a quality control, saves money, and saves resources. Further, instructions of said kit are not distinct from recited instructions.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 43-48, 58, 59, and 62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-6 of U.S. Patent No. 11255857 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are drawn to products comprising the instant kits. Further, the patent’s specification is indistinguishable from “instructions” recited by the instant claims.

Claims 43-48, 58, 59, and 62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9816995 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are drawn to products comprising the instant kits. Further, the patent’s specification is indistinguishable from “instructions” recited by the instant claims.

Claim 43-53, 56-59, and 62 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 36-55 of copending Application No. 17/555149 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims require use of the kits recited by the instant claims. Further, the copending specification is indistinguishable from “instructions” recited by the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 43-62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 36-55 of copending Application No. 17/555149  in view of Knight et al (SHOCK, 2004, 21(1): 26-30). The copending claims require use of the kits recited by the instant claims; however, the copending claims do not specifically recite using containers comprising biomarker standards. However, Knigh et al demonstrates it is conventional and routine to use (“containers”) comprising the biomarker proteins as standards for calibrating the biomarker proteins when detecting biomarker proteins in immunoassay methods recited by the copending claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/Primary Examiner, Art Unit 1642